MEMORANDUM DECISION
                                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Feb 13 2018, 8:21 am
this Memorandum Decision shall not be
                                                                                     CLERK
regarded as precedent or cited before any                                        Indiana Supreme Court
                                                                                    Court of Appeals
court except for the purpose of establishing                                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian R. Chastain                                        Curtis T. Hill, Jr.
Dillman Chastain Byrd, LLC                               Attorney General of Indiana
Corydon, Indiana                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Pumphrey,                                          February 13, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         88A04-1707-PC-1568
        v.                                               Appeal from the Washington
                                                         Superior Court
State of Indiana,                                        The Honorable Frank Newkirk,
Appellee-Respondent.                                     Jr., Judge
                                                         Trial Court Cause No.
                                                         88D01-1703-PC-202



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018         Page 1 of 17
                                  STATEMENT OF THE CASE
[1]   Appellant-Petitioner, James R. Pumphrey (Pumphrey), appeals the post-

      conviction court’s denial of his petition for post-conviction relief.


[2]   We affirm.


                                                       ISSUE
[3]   Pumphrey raises one issue on appeal, which we restate as: Whether the post-

      conviction court erred in denying Pumphrey’s petition for post-conviction relief.


                       FACTS AND PROCEDURAL HISTORY 1
[4]   On March 20, 2015, the Washington County Sheriff’s Department received a

      report from a citizen alleging that Pumphrey was in possession of a stolen

      Polaris Sportsman all-terrain vehicle (ATV), which Pumphrey was urgently

      attempting to sell. That same day, Raymond Hardin (Hardin) contacted the

      Washington County Sheriff’s Department to report that a number of items had

      been stolen from his hunting lodge, including a Polaris Sportsman ATV, a

      chainsaw, an air compressor, camouflage clothing, and DVDs. When an

      Indiana State Police trooper subsequently conducted a traffic stop of the vehicle

      in which Pumphrey had earlier been observed as a passenger, two male




      1
        The post-conviction court specifically took judicial notice of the probable cause affidavit and charging
      information, and we rely on the same for ascertaining the facts and procedural background of this case.

      Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018           Page 2 of 17
      occupants fled the vehicle. An inventory search resulted in recouping a chain

      saw and an air compressor, both of which Hardin confirmed to be his.


[5]   The next day, March 21, 2015, police officers received consent from

      Pumphrey’s then-girlfriend, Melissa Sams (Sams), to search their shared

      residence. The officers seized DVDs and hunting clothing, and Sams further

      informed them that she had recently observed Pumphrey, along with Cody

      Doyle (Doyle), to be in possession of an ATV, a chainsaw, and an air

      compressor. Police officers thereafter interviewed Doyle, who admitted that he

      and Pumphrey had entered Hardin’s hunting lodge and garage and stolen the

      reported items. Pumphrey and Doyle sold the ATV to someone in Kentucky.

      Doyle also confessed that he and Pumphrey had stolen metal from outside of

      another dwelling on March 20, 2015, which was confirmed with the owner,

      Stephen McClain. Further investigative interviews with Sams revealed that

      Pumphrey had committed three additional burglaries in Washington County

      since approximately November or December of 2014, stealing a flat screen

      television from a dwelling belonging to Jason Hawkins; stealing copper piping,

      mounted deer heads, and record albums from a supposedly abandoned home

      owned by Kendra Floyd; and stealing Blu-Ray discs and pizzas from another

      dwelling owned by Dave Andress. The owners of these three properties also

      confirmed with law enforcement that the reported items had been stolen. It was

      later discovered that, on January 16, 2015, Pumphrey had stolen tools, hunting

      equipment, and musical equipment from Michael Wimmer, as well as a chain

      saw and an air compressor from Todd Campbell.


      Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 3 of 17
[6]   On April 9, 2015, the State filed an Information, charging Pumphrey with

      Count I, burglary as a Level 4 felony, Ind. Code § 35-43-2-1; Count II theft as a

      Level 6 felony, I.C. § 35-43-4-2; Count III, burglary as a Level 5 felony, I.C. §

      35-43-2-1; Count IV, theft as a Level 6 felony, I.C. § 35-43-4-2; Count V, aiding,

      inducing, or causing a burglary as a Level 4 felony, I.C. §§ 35-41-2-4, -43-2-1;

      Count VI, aiding, inducing, or causing a burglary as a Level 5 felony, I.C. §§

      35-41-2-4, -43-2-1; Count VII, burglary as a Level 4 felony, I.C. § 35-43-2-1;

      Count VIII, aiding, inducing, or causing a burglary as a Level 4 felony, I.C. §§

      35-41-2-4, -43-2-1; Count IX, theft as a Level 6 felony, I.C. § 35-43-4-2; Count

      X, burglary as a Level 5 felony, I.C. § 35-43-2-1; Count XI, aiding, inducing, or

      causing a burglary as a Level 5 felony, I.C. §§ 35-41-2-4, -43-2-1; Count XII,

      theft as a Level 6 felony, I.C. § 35-43-4-2; Count XIII, burglary as a Level 4

      felony, I.C. § 35-43-2-1; Count XIV, aiding, inducing, or causing a burglary as a

      Level 4 felony, I.C. §§ 35-41-2-4, -43-2-1; Count XV, theft as a Level 6 felony,

      I.C. § 35-43-4-2; and Count XVI, theft as a Level 6 felony, I.C. § 35-43-4-2. On

      April 20, 2015, the State added Count XVII, burglary as a Level 4 felony, I.C. §

      35-43-2-1; and Count XVIII, theft as a Level 6 felony, I.C. § 35-43-4-2. On

      June 3, 2015, the State also charged Pumphrey with Count XIX, theft as a

      Level 6 felony, I.C. § 35-43-4-2. At the time the Information was filed,

      Pumphrey had already accumulated a significant criminal history, including

      prior convictions for burglary and theft. As a result, on September 14, 2015, the

      State charged Pumphrey with a habitual offender sentence enhancement as

      Count XX, I.C. § 35-50-2-8.



      Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 4 of 17
[7]   The trial court appointed a public defender to represent Pumphrey. The public

      defender reviewed the evidence against Pumphrey, including the statements of

      his co-defendants and Pumphrey’s recorded confession to at least one of the

      burglaries, as well as Pumphrey’s substantial criminal record. Considering the

      charges and the habitual offender enhancement, Pumphrey’s public defender

      was “concerned that it would turn into . . . what is effectively a life sentence for

      [Pumphrey].” (Tr. Vol. II, p. 28). Thus, the public defender sought to

      negotiate a plea bargain. Initially, the State offered a plea agreement, whereby

      Pumphrey would plead guilty to the Level 4 felony burglaries and would

      receive a twenty-nine-year sentence, of which twenty-two years would be

      executed and seven years would be suspended. Pumphrey rejected this deal

      because it involved “too much time.” (Tr. Vol. II, p. 8).


[8]   Thereafter, the State agreed to reduce the Level 4 felony burglary charges to

      Level 5 felonies and to dismiss a number of charges, including the habitual

      offender enhancement. The new offer called for a sixteen-year sentence.

      Pumphrey’s public defender advised him to accept the plea agreement, opining

      that it was “as good as it’s going to get.” (Tr. Vol. II, p. 31). Accordingly, on

      November 6, 2015, Pumphrey agreed to plead guilty to Count I, burglary as a

      Level 5 felony; Count VII, burglary as a Level 5 felony; Count X, burglary as a

      Level 5 felony; Count XIII, burglary as a Level 5 felony; Count XVI, theft as a

      Level 6 felony; Count XVII, burglary as a Level 5 felony; and Count XIX, theft

      as a Level 6 felony in exchange for the dismissal of the remaining charges. On

      December 1, 2015, the trial court accepted Pumphrey’s guilty plea—finding that


      Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 5 of 17
      it was supported by a factual basis, that it was “freely and voluntarily made,”

      and that Pumphrey understood the nature of the charges against him and the

      possible consequences thereof. (Appellant’s App. Vol. II, p. 53). The trial court

      imposed an executed sentence of “[thirteen] years; an additional [three] years

      shall be served if [Pumphrey] violates conditions of probation.” (Appellant’s

      App. Vol. II, p. 54). Following his release, Pumphrey was to be “placed on

      probation for a period of [four years].” (Appellant’s App. Vol. II, p. 54).


[9]   At some point after commencing his term of incarceration in the Indiana

      Department of Correction, Pumphrey—who has only an “eighth or ninth”

      grade education—personally conducted legal research in the prison’s library

      and concluded that he had been “pushed and tricked” into accepting a plea deal

      with a higher sentence than he believed he deserved. (Tr. Vol. II, pp. 19, 22).

      After retaining counsel, on March 27, 2017, Pumphrey filed a petition for post-

      conviction relief. In his petition, Pumphrey alleged that he was entitled to post-

      conviction relief because:


              (a) [t]he charges were too vague to properly [d]efend the case[;]

              (b) [t]he case was over charged as Level 5 Burglaries, making
              [Pumphrey] improperly believe he was in danger of more prison
              than he was[;]

              (c) [s]entence [v]iolates [Indiana Code section] 35-50-1-2(2)
              [b]ecause the most serious crime for which [Pumphrey] is
              sentenced is a Level 5 felony, the total of the consecutive terms of
              imprisonment may not exceed seven(7) years[; and]

              (d) [Pumphrey’s] attorney aggressively encouraged [him] to take

      Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 6 of 17
               a plea agreement, against [his] better judgment. His attorney
               continued to encourage [his] plea even after [he] asserted [his]
               innocence multiple times. His attorney failed to review the
               witness statement and failed to understand the facts of this case at
               the time of his plea.


       (Appellant’s App. Vol. II, p. 6).


[10]   On May 11, 2017, the post-conviction court conducted a hearing on

       Pumphrey’s petition. On June 9, 2017, the post-conviction court issued

       Findings of Fact, Conclusions of Law, and Judgment Denying Post-Conviction

       Relief. In particular, the post-conviction court determined that the charging

       documents were “sufficiently specific to have advised [Pumphrey] of the

       charges being lodged against him.” (Appellant’s App. Vol. II, p. 35).

       Furthermore, the post-conviction court found that “the offenses to which

       [Pumphrey] pled were not a connected series of offenses closely related in time,

       place and circumstance” that would have required capping the consecutive

       sentences at seven years as it would have otherwise done for an episode of

       criminal conduct. (Appellant’s App. Vol. II, p. 35). The post-conviction court

       also found that Pumphrey was not denied the effective assistance of counsel

       and that his guilty plea was entered knowingly, intelligently, and voluntarily.


[11]   Pumphrey now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 7 of 17
                               DISCUSSION AND DECISION
                                             I. Standard of Review

[12]   A post-conviction proceeding provides a petitioner with the “opportunity to

       raise issues that were unknown or unavailable at the time of the original trial or

       the direct appeal.” Maymon v. State, 870 N.E.2d 523, 526 (Ind. Ct. App. 2007)

       (citing Ben-Yisrayl v. State, 738 N.E.2d 253, 258 (Ind. 2000), cert. denied, 534 U.S.
1164 (2002)), trans. denied. A post-conviction proceeding, however, is not “a

       super appeal,” as it “provide[s] only a narrow remedy for subsequent collateral

       challenges to convictions.” Id. (citing Ben-Yisrayl, 738 N.E.2d at 258). A

       conviction imposed as a result of a guilty plea is “not an issue that is available

       to a defendant on direct appeal[;] any challenge to a conviction thus imposed

       must be made through the procedure afforded by the Indiana Rules of

       Procedure for Post–Conviction Remedies.” Hall v. State, 849 N.E.2d 466, 472

       (Ind. 2006).


[13]   In reviewing the judgment of a post-conviction court, our court considers only

       the evidence and reasonable inferences supporting the post-conviction court’s

       judgment. Id. at 468. The post-conviction court “is the sole judge of the

       evidence and the credibility of the witnesses.” Id. at 468-69. When appealing

       the denial of a petition for post-conviction relief, “the petitioner stands in the

       position of one appealing from a negative judgment.” Willoughby v. State, 792
N.E.2d 560, 562 (Ind. Ct. App. 2003), trans. denied. Because post-conviction

       proceedings are civil in nature, the petitioner bears the burden of establishing

       his grounds for relief by a preponderance of the evidence. Stevens v. State, 770

       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 8 of 17
N.E.2d 739, 745 (Ind. 2002), cert. denied, 540 U.S. 830 (2003); see Ind. Post-

       Conviction Rule 1(5). To prevail on appeal, the petitioner must demonstrate

       “that the evidence as a whole leads unerringly and unmistakably to a

       conclusion opposite to that reached by the post-conviction court.” Hall, 849
N.E.2d at 469. Where, as here, the post-conviction court enters findings and

       conclusions pursuant to Indiana Post-Conviction Rule 1(6), we will reverse

       “upon a showing of clear error—that which leaves us with a definite and firm

       conviction that a mistake has been made.” Id. (quoting Ben-Yisrayl, 729 N.E.2d

       at 106). “Only where the evidence is without conflict and leads to but one

       conclusion, and the post-conviction court has reached the opposite conclusion,

       will its findings or conclusions be disturbed as being contrary to law.” Id.


                                         II. Withdrawal of Guilty Plea

[14]   On appeal, Pumphrey’s sole claim is that he did not knowingly, intelligently,

       and voluntarily plead guilty. Specifically, Pumphrey insists that he would not

       have entered into a plea agreement that provided for a sixteen-year sentence if

       he had “known the facts involving the level of felony charged and the crime

       spree/concurrent eligibility.” (Appellant’s Br. p. 10). At the outset, we note

       that Pumphrey’s argument wholly fails to comply with Indiana Appellate Rule

       46(A)(6) and (8), and our court would be justified in finding that Pumphrey has

       waived appellate review of his case. Nevertheless, notwithstanding Pumphrey’s

       inadequate recitation of facts and lack of a cogent, well-supported argument, we

       discern from the record that Pumphrey is essentially arguing that his charges

       could have been deemed to constitute a single episode of criminal conduct,


       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 9 of 17
       which, pursuant to Indiana Code section 35-50-1-2(d)(2), would have required a

       sentence cap of seven years. Furthermore, Pumphrey also contends “that he

       was misled in to thinking that all charges were [L]evel 4 felonies and that he

       was facing at least twenty-nine (29) years.” (Appellant’s Br. p. 10). He

       maintains that the State’s evidence did not support initially charging him with

       seven Counts of Level 4 felony burglary; rather, Pumphrey argues that while

       Count I could properly have been a Level 4 felony, the rest were “likely [L]evel

       5 felonies.” (Appellant’s Br. p. 10). Accordingly, he requests that we either

       “vacate his convictions” or “remand the case back for additional evidence

       regarding whether the facts and circumstances of the case involve an episode of

       criminal conduct.” (Appellant’s Br. p. 11).


[15]   “A post-conviction petitioner must be allowed to withdraw his previous guilty

       plea whenever the withdrawal ‘is necessary to correct [a] manifest injustice’ that

       occurred because ‘the plea was not knowingly and voluntarily made.’”

       Richardson v. State, 800 N.E.2d 639, 643 (Ind. Ct. App. 2003), trans. denied; see

       I.C. § 35-35-1-4(c). While Pumphrey’s petition for post-conviction relief did not

       specify that he was seeking to withdraw his guilty plea, at the post-conviction

       relief hearing, Pumphrey’s attorney questioned whether Pumphrey believed that

       he had suffered a manifest injustice. Although Pumphrey did not understand

       that specific terminology, he did answer “[y]es sir” when his attorney

       questioned whether Pumphrey understood that he was “not asking that

       everything be dismissed and you walk away, but that just the plea essentially is

       withdrawn.” (Tr. Vol. II, pp. 10-11). To the best we are able to decipher his


       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 10 of 17
       assertions, we will treat Pumphrey’s claim on appeal as seeking a withdrawal of

       his guilty plea because it was not knowing, intelligent, and voluntary. I.C. § 35-

       35-1-4(c)(3). 2


[16]   “A valid guilty plea is a confession of guilt made directly to a judicial officer

       and necessarily admits the incriminating facts alleged.” Carter v. State, 739
N.E.2d 126, 128 (Ind. 2000). Because “[a] guilty plea constitutes a waiver of

       constitutional rights,” the trial court must “evaluate the validity of every plea

       before accepting it.” Davis v. State, 675 N.E.2d 1097, 1102 (Ind. 1996). In order

       for a guilty plea to be valid, “the defendant’s decision to plead guilty must be

       knowing, voluntary[,] and intelligent.” Id. (citing Boykin v. Alabama, 395 U.S.
238, 242-44 (1969)). Indiana law provides that a trial court cannot accept a

       guilty plea “without first determining that the defendant understands the nature

       of the charges against him and that pleading guilty waives a number of valuable

       constitutional rights.” Id. (citing I.C. § 35-35-1-2(a)). “[C]oncerns about

       injustice carry greater weight when accompanied by credible evidence of

       involuntariness, or when the circumstances of the plea reveal that the rights of

       the accused were violated.” Coomer v. State, 652 N.E.2d 60, 62 (Ind. 1995). In

       general, if a trial court undertakes the steps set forth in Indiana Code section 35-




       2
         Although the term “ineffective assistance of counsel” was not mentioned in his petition for post-conviction
       relief, it was suggested at the post-conviction hearing that Pumphrey’s public defender had been ineffective by
       failing to adequately advise Pumphrey of the parameters of his guilty plea and/or negotiate a better plea
       agreement. The post-conviction court specifically found that Pumphrey’s public defender did not render
       ineffective assistance. On appeal, Pumphrey has not developed an argument regarding ineffective assistance
       of counsel and the same is therefore waived.

       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018         Page 11 of 17
       35-1-2 to ensure that a plea is voluntary—i.e., determining that the defendant

       understands the nature of the charges against him and has been informed of

       certain rights, “a post-conviction petitioner will have a difficult time

       overturning his guilty plea on collateral attack.” Richardson, 800 N.E.2d at 643.


[17]   The post-conviction court, in concluding that Pumphrey’s guilty plea was

       knowing, intelligent, and voluntary, specifically found that Pumphrey “entered

       a plea of guilty to the charges contained in the plea agreement; . . . initialed and

       signed the plea agreement that was filed with the [trial court][;] . . . [and]

       testified truthfully at the plea hearing in regard to his guilt to the charges for

       which he was sentenced.” (Appellant’s App. Vol. II, p. 36). Additionally, the

       post-conviction court found that Pumphrey “chose to accept the offer based

       upon advice of counsel that if he went to trial that he could receive a much

       greater sentence;” and that Pumphrey advised his public defender “prior to his

       acceptance of the plea agreement that he was guilty of the crimes for which he

       was sentenced.” (Appellant’s App. Vol. II, p. 36). Pumphrey does not now

       challenge these findings; nor does he contend that he was not adequately

       advised of the rights he was surrendering by pleading guilty. Rather, Pumphrey

       now claims that his plea was not knowing and voluntary because he did not

       know at the time he signed the plea deal that he could have received a lesser

       sentence if the trial court had determined that his crimes were part of an episode

       of criminal conduct.


[18]   Trial courts are vested with authority to “determine whether terms of

       imprisonment shall be served concurrently or consecutively” based on a

       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 12 of 17
       consideration of aggravating and mitigating circumstances. I.C. § 35-50-1-2(c).

       However, “the total of the consecutive terms of imprisonment . . . to which the

       defendant is sentenced for felony convictions [that do not include crimes of

       violence] arising out of an episode of criminal conduct shall not exceed” seven years

       “[i]f the most serious crime for which the defendant is sentenced is a Level 5

       felony.” I.C. § 35-50-1-2(c),(d)(2) (emphasis added). An “episode of criminal

       conduct” is defined as “offenses or a connected series of offenses that are

       closely related in time, place, and circumstance.” I.C. § 35-50-1-2(b).

       “Whether certain offenses constitute a ‘single episode of criminal conduct’ is a

       fact-intensive inquiry to be determined by the trial court.” Slone v. State, 11
N.E.3d 969, 972 (Ind. Ct. App. 2014) (internal quotation marks omitted)

       (quoting Schlichter v. State, 779 N.E.2d 1155, 1157 (Ind. 2002)). The trial court

       may consider “the timing of the offenses and the simultaneous and

       contemporaneous nature, if any, of the crimes.” Williams v. State, 891 N.E.2d
621, 631 (Ind. Ct. App. 2008). “[A]dditional guidance on the question can be

       obtained by considering whether the alleged conduct was so closely related in

       time, place, and circumstance that a complete account of one charge cannot be

       related without referring to the details of the other charge.” Id. (internal

       quotation marks omitted) (quoting Reed v. State, 856 N.E.2d 1189, 1200 (Ind.

       2006)).


[19]   Ultimately, Pumphrey’s argument that he did not knowingly plead guilty boils

       down to an assertion that his public defender did not thoroughly explain the

       sentencing scheme for an episode of criminal conduct in advising him to plead


       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 13 of 17
to the terms outlined in the plea agreement. Although we are addressing this

case in the context of a “straightforward claim[] of an involuntary . . . plea”

rather than ineffective assistance of counsel, our courts have determined that


        [w]hether viewed as ineffective assistance of counsel or an
        involuntary plea, the postconviction court must resolve the
        factual issue of the materiality of the bad advice in the decision to
        plead, and postconviction relief may be granted if the plea can be
        shown to have been influenced by counsel’s error. However, if
        the postconviction court finds that the petitioner would have
        pleaded guilty even if competently advised as to the penal
        consequences, the error in advice is immaterial to the decision to
        plead and there is no prejudice.


Graham v. State, 941 N.E.2d 1091, 1101-02 (Ind. Ct. App. 2011) (quoting Segura

v. State, 749 N.E.2d 496, 504-05 (Ind. 2001)). During the post-conviction relief

hearing, Pumphrey testified that he had specifically inquired with his public

defender “about a crime spree,” to which his public defender answered that “it

doesn’t qualify for a crime spree cause there’s a lapse in date and times. . . .

[B]asically I more or less got shut down.” (Tr. Vol. II, p. 10). Pumphrey’s

public defender similarly testified at the post-conviction hearing that her

opinion had been that, because Pumphrey’s crimes involved different victims

and were committed at different times and places, the trial court would not

have found there to be an episode of criminal conduct and would have imposed

consecutive sentences—especially in light of Pumphrey’s criminal record.

Accordingly, the public defender advised Pumphrey to accept the plea

agreement to avoid a harsher sentence.


Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 14 of 17
[20]   The post-conviction court determined that “[b]ased upon the facts of the case,

       the crimes to which [Pumphrey] pled were not an ‘episode of criminal conduct’

       and [Pumphrey] was not entitled to concurrent sentencing.” (Appellant’s App.

       Vol. II, p. 37). We agree. Looking to the probable cause affidavit, it is clear

       that Pumphrey committed multiple burglaries and thefts from at least seven

       properties over the course of several months. The burglaries and thefts “were

       not simultaneous or continuous,” and “a complete account of” each

       burglary/theft could “be given without referring to the other offense[s].” Slone,
11 N.E.3d at 972; Hope v. State, 834 N.E.2d 713, 716 (Ind. Ct. App. 2005).

       Thus, Pumphrey would not have received a seven-year sentence cap had he

       forgone the plea deal, and his public defender rendered correct advice.

       Moreover, Pumphrey admitted that his public defender had provided essentially

       the same explanation about his crimes not qualifying as a “crime spree” in

       encouraging him to accept the plea agreement. (Tr. Vol. II, p. 10). Thus, we

       find no basis for Pumphrey’s contention that he lacked knowledge of the

       consequences of pleading guilty.


[21]   Finally, we find no merit in Pumphrey’s arguments regarding being misled into

       believing “that all charges were [L]evel 4 felonies and that he was facing at least

       twenty-nine (29) years.” (Appellant’s Br. p. 10). Despite the State initially

       charging him with twenty Counts, including several Level 4 felonies and a

       habitual offender enhancement, Pumphrey pled guilty only to five Level 5

       felonies for burglary and two Level 6 felonies for theft. All other charges were

       dismissed. A Level 5 felony is punishable by “a fixed term of between one (1)


       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 15 of 17
       and six (6) years, with the advisory sentence being three (3) years.” I.C. § 35-

       50-2-6(b). A Level 6 felony is punishable by “a fixed term of between six (6)

       months and two and one-half (2 ½) years, with the advisory sentence being one

       (1) year.” I.C. § 35-50-2-7(b). Thus, for the charges to which Pumphrey agreed

       to plead, he was facing a possible maximum sentence of thirty-five years if all

       terms were imposed consecutively. Instead, his public defender negotiated a

       sixteen-year term, which ultimately resulted in Pumphrey receiving an executed

       sentence of thirteen years, with an additional three years to be served in the

       event of a probation violation. Pumphrey acknowledged his understanding of

       the terms of his plea agreement, and he fails to explain how he was misled, let

       alone how he was misled to his detriment. Rather, the facts of this case clearly

       establish that Pumphrey, who had been facing a plethora of serious charges,

       willingly entered into a beneficial plea agreement with full knowledge of the

       rights that he was surrendering and the consequences that he was facing. The

       post-conviction court did not err in determining that Pumphrey’s guilty plea

       was knowing, intelligent, and voluntary; therefore, Pumphrey did not suffer a

       manifest injustice that would require a withdrawal of his guilty plea.


                                             CONCLUSION
[22]   Based on the foregoing, we conclude that the post-conviction court did not err

       in denying Pumphrey’s petition for post-conviction relief because his guilty plea

       was knowing, intelligent, and voluntary.


[23]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 16 of 17
[24]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 88A04-1707-PC-1568 | February 13, 2018   Page 17 of 17